DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealing means” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 recites the following means-plus-function limitation: “sealing means for liquid-tightly sealing the fan motor with respect to the extraction duct”.  The term “sealing means” is a generic placeholder, and the limitation “for liquid-tightly sealing the fan motor with respect to the extraction duct” is the specified function.  According to the specification, the corresponding structure for the sealing means is a shaft sealing ring.  Therefore, the sealing means is interpreted under 112f to be a shaft sealing ring and its equivalents.    
Claim 7 recites the following means-plus-function limitation: “locking means which is movable between a release position and a locking position, wherein the fan coupling can be released only in the release position of the locking means”.  The term “locking means” is a generic placeholder, and the limitation “wherein the fan coupling can be released only in the release position of the locking means” is the specified function.  According to the specification, the corresponding structure(s) for the locking means is/are: locking bolt, socket bolt, shaft nut, spring connector, cotter pin, or snap ring.  Therefore, the locking means is interpreted under 112f to be one or more of the aforementioned mechanisms and their equivalents.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP H07236574 A) in view of Rabas (US 7793586 B2) and Valentine (US 20090178578 A1).
Regarding claim 1, Nishikawa discloses (Fig. 1 or Fig. 3 embodiment) a vapour extraction device for extracting cooking vapours downward, comprising 
- an extraction duct (11 or 4) for conducting the cooking vapours and 
- a fan apparatus for sucking in the cooking vapours having 
	- a rotatably driven fan impeller (17) which is configured to be arranged in the extraction duct, and
- a fan motor (5) for supplying a drive torque

Nishikawa fails to disclose:
- a releasable fan coupling for transmitting the drive torque to the fan impeller, wherein the fan impeller is removable from the extraction duct via an inflow opening, and
wherein the fan apparatus has a sealing means for liquid-tightly sealing the fan motor with respect to the extraction duct.

Rabas teaches a releasable fan coupling (100+80+40) for transmitting the drive torque to the fan impeller (60).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nishikawa to include a releasable fan coupling for transmitting the drive torque to the fan impeller, wherein the fan impeller is removable from the extraction duct via an inflow opening (opening covered by the filter 21 as shown in Fig. 1 of Nishikawa, or the opening covered by the mesh 25 and filter 20 as shown in Fig. 3 of Nishikawa) (it appears that the filter 21 and mesh 25 and filter 20 are removable; nevertheless, it would have been obvious to make the mesh and filter removable so that the parts inside the extraction duct can be accessed, cleaned, and maintained; MPEP 2144.04(V)(C)).  The motivation to combine is so that the fan can be cleaned and/or serviced.
Valentine teaches a fan shaft sealing arrangement, comprising: sealing means (74; Fig. 5) for liquid-tightly sealing the fan motor (78) (para. 19).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nishikawa wherein the fan apparatus has a sealing means for liquid-tightly sealing the fan motor with respect to the extraction duct.  The motivation to combine is so that vapors and liquids do not enter the fan motor, and degrade the fan motor.  

Regarding claim 2, Nishikawa discloses wherein the fan motor is arranged outside the extraction duct (see Fig. 1 embodiment).  
Regarding claim 3, Nishikawa discloses wherein the fan motor is arranged in a direction perpendicular to an axis of rotation at a distance from the fan impeller (Figs. 1 or 3).
Regarding claim 4, modified Nishikawa discloses wherein the fan impeller (60 of Rabas, fig 10) is coupled contactlessly to the fan motor via fasteners (100, head 104, fig 10) EXCEPT via at least one group comprising a gearing mechanism and a belt drive.  Nevertheless, it would be merely a choice in design (see MPEP 2144.05) to have a gearing mechanism and/or a belt drive since the Applicant has not shown that the gearing mechanism/belt drive is critical, and the coupling shown by Rabas would work just as well. 
Regarding claim 5, modified Nishikawa discloses (see Rabas) wherein the fan impeller (60) is removable from the extraction duct without using tools (col 5, lines 29-38).
Regarding claim 7, modified Nishikawa discloses (see Rabas) wherein the fan coupling has a locking means (nut 80) which is movable between a release position and a locking position, wherein the fan coupling can be released only in the release position of the locking means.
Regarding claim 16, modified Nishikawa discloses at least one vapour extraction device as claimed in claim 1, and at least one stovetop with at least one cooking zone for heating food (Nishikawa; para. 30).
Regarding claim 17, modified Nishikawa fails to disclose wherein the vapour extraction device has a total structural height of no more than 11 cm.  However, a mere difference in size or dimension is not a patentable distinction.  See MPEP 2144.04(IV)(A).  

Allowable Subject Matter
Claims 6, 8-12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to any of the current rejections.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762